DETAILED ACTION
Claims 1-8 are currently presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: 
The Brief Description of the Drawings collectively groups multiple figures at page 10.  The examiner strongly recommends describing each Figure in its own paragraph to avoid potential confusion.
Throughout the Specification there are references to a “hex socket 18” and a single reference to a hexagonal socket.  The examiner recommends reciting a hexagonal socket each time the term is to be referenced, as “hex” does not actually refer to a hexagonal geometric shape.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 recite “a hex socket” at line 9.  The examiner recommends amending the claim to refer to a hexagonal socket rather than a cursed socket.
The term "gradually" in claims 1 and 2 is a relative term which renders the claim indefinite.  The term "gradually" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 1 recites “having a diameter which gradually becomes narrower downwardly” at lines 5-6.  A review of the Specification as filed does not fairly teach one having ordinary skill in the art whether a particular slope of narrowing is gradual.
Claims 2-8 each depend from claim 1, and therefore are rejected for the same reasons as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2011/0150562 to Lutz et al. (hereinafter “Lutz”) in view of United States Patent 3,783,670 to Nickrawietz (hereinafter “Nickrawietz”), further in view of United States Patent 6,408,501 to Kim (hereinafter “Kim”), and further in view of United States Patent Application Publication 2013/0272776 to Komori (hereinafter “Komori”).
Regarding claim 1, Lutz discloses a method for manufacturing a ball stud (see Fig. 3) for an automotive suspension system, in which the ball stud is shaped with a head part in a ball shape (15), a recessed neck part (14) under the head part, a washer part (10) at a lower end of the neck part, a straight line part (9) under the washer part and having a smaller diameter than the washer part (see Fig. 3), a tapered part (20; see Fig. 3) under the straight line part and having a diameter which gradually becomes narrower downwardly, a male thread part (4) under the tapered part and having a smaller diameter than the lower end of the tapered part (see Fig. 3), a dog point part (19) under the male thread part and having a smaller diameter than the male thread part. Lutz teaches that the method comprises a forging and molding step of forging and molding using a progressive press machine (see paragraph [0018]) to make a forged mold product. Lutz Figure 3 does not explicitly disclose a hexagonal socket formed into a bottom of the dog point part, however it is known in the art to provide hexagonal sockets in the bottom of a ball joint, as shown in Figure 4 of Lutz.  
Lutz Figure 4 teaches a ball stud part (1; see Fig. 4) according to another embodiment.  The threaded portion (4) terminates in a point (at 3) which includes a hexagonal socket (24).
It would have been obvious to one having ordinary skill in the art to modify the ball stud structure taught by Figure 3 of Lutz to include the hexagonal socket taught by Figure 4 of Lutz. (See 
The combination of Lutz Figures 3 and 4 does not explicitly disclose a forging and molding step of forging and molding a cylindrical shaped stainless material blank with the same top and bottom diameters by using a progressive press machine to operate a number of mold dies simultaneously and to move a forged mold product of a preceding die to a succeeding die, to make a forged mold product. 
Nickrawietz teaches a progressive press device (see Fig. 1) for executing a forging and molding process.  A cylindrical shaped blank (2a) is forged in a progressive die (1; see Fig. 1) for performing multiple stages of the forging operation.  As the workpiece is deformed by each corresponding die (5a-5e, 8a-8e), the workpieces are advanced to the next die (displaced to the right by one die partition; see Col. 6, lines 1-11) simultaneously to form the forged product. Nickrawietz teaches that the use of the progressive press device eliminates an idle stroke (Col. 2, lines 3-4), which improves machine output and would be understood to improve efficiency (Col. 2, lines 8-11 and lines 17-20).
It would have been obvious to one having ordinary skill in the art to modify the method taught by Lutz to include performing the forging using a conventional progressive press device as taught by Nickrawietz. (See MPEP 2143(C)).  One having ordinary skill in the art would reasonably understand that the use of a progressive device as taught by Nickrawietz would advantageously improve processing efficiency.
The combination of Lutz and Nickrawietz is silent regarding a male thread shaping step or a cutting and surface finishing step of cutting the forged product to exact dimensions.  
Kim teaches that it is well-known in the art to form a ball stud (see Fig. 1) by forging a blank (unnumbered in Fig. 1, leftmost side of Figure). Kim teaches that, after the blanks have been forged (see Col. 3, lines 41-57), a neck and threads are 
It would have been obvious to one having ordinary skill in the art to modify the method taught by the combination of Lutz and Nickrawietz to include forming threads and performing a finishing process, as taught by Kim. (See MPEP 2143(C)). One having ordinary skill in the art would reasonably expect that use of a finishing step and inspecting step will advantageously allow users to ensure that the forged product has the desired final dimensions.
The combination does not explicitly disclose that the ball stud is stainless steel.  However, it is known in the art of ball studs to form them from stainless steel.
For example, Komori teaches a ball stud (10) which is formed of steel materials (see paragraph [0049]). The steel materials may include a stainless steel (see paragraph [0051]).
It would have been obvious at the time the invention was filed to modify the method taught by the combination of Lutz, Nickrawietz, and Kim to include forming the ball stud from stainless steel, as taught by Komori. (See MPEP 2143(A)).  The resulting method would predictably have produced a ball stud having the recited geometry from a conventional ball stud material, without modification of the principles of operation.
Thus, the combination of Lutz, Nickrawietz, Kim, and Komori teaches the limitations of claim 1.
Allowable Subject Matter
Claims 2-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The prior art made of record is directed to forming ball joints and progressive forgings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515.  The examiner can normally be reached on 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        09/10/2021